Napton, J.
This was a suit originating in a justice’s court for a small bill of drugs furnished a woman who had *123been hurt by the locomotive or ears of defendant, and alleged to have been furnished at the request of defendant. The order to the druggist was given by Mr. Town, superintendent of the division of the road from Hannibal to Sedalia.' No proof was offered as to the duties of such officer, and the courts cannot take judicial notice of them. The judgment for the plaintiff must be reversed, and the cause remanded.
The other judges concur.
Reversed.